       Case 1:21-cv-00313-JMF Document 40 Filed 09/15/21 Page 1 of 2



                                                                                         1740 Broadway
H AND            B ALDACHIN                     A SSOCIATES                 LLP          15th Floor
                                                                                         New York, NY 10019
                                                                       LAW OFFICES
                                                                                         dir   212.956.9508
                                                                                         tel   212.956.9500
                                                                                         fax   212.376.6080
                                                                                         amichaels@hballp.com




                                                              September 14, 2021

VIA ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007


                 Re:      Goldman v. Gautam, et al., 21-cv-00313 (JMF)

Dear Judge Furman:

                Pursuant to Your Honor’s Individual Practice Rule 7(C)(ii), Hand
Baldachin & Associates LLP (“HBA”), counsel of record for the Defendants, Rishi
Gautam, RiverForce Partners, Inc., River Cities Investments, LLC and Paul Penney,
submits this letter-motion requesting leave to file its Motion to Withdraw as Counsel of
Record Pursuant to Local Rule 1.4 under seal for in camera review.

               HBA seeks under seal treatment for its submission because Defendants
will be prejudiced if the basis for HBA’s application were disclosed to Plaintiff Neal
Goldman. 1

               “[D]ocuments considered in support of motions to withdraw are routinely
filed and considered under seal and in camera, which is the accepted procedure.” In re
Hornbeam Corp., No. 14-MC-424 (Part 1), 2019 US Dist. LEXIS 198015, at *3
(S.D.N.Y. Nov. 13, 2019); see also Thekkek v. LaserSculpt, Inc., No. 11–4426, 2012 WL
225924, at *3 (S.D.N.Y. Jan. 23, 2012) (reviewing “in camera the affidavit and
memorandum of law in support of the motion” to withdraw); Karimian v. Time Equities,
Inc., No. 10–3773, 2011 WL 1900092, at *7 (S.D.N.Y. May 11, 2011) (sealing affidavits,
exhibits, and memoranda associated with motion to withdraw); Team Obsolete Ltd. v.
A.H.R.M.A. Ltd., 464 F. Supp. 2d 164, 165–66 (E.D.N.Y. 2006) (concluding after a
review of relevant case law that “this method is viewed favorably by the

1
 Following a meet and confer, Plaintiff Neil Goldman (“Plaintiff”), through counsel, advises that he does
not object to the underlying Motion to Withdraw or the under seal treatment of the motion. Plaintiff
advises that he does object to an open-ended and indefinite adjournment of discovery while Defendants
secure new counsel and consents only to a two-week extension of each discovery deadline.

                                                                                                                hba
             Case 1:21-cv-00313-JMF Document 40 Filed 09/15/21 Page 2 of 2

H   A N D   B   AL DA CH I N     A   S SO CI AT E S    LLP

      Hon. Jesse Furman
      September 14, 2021
      Page 2

      courts”); Weinberger v. Provident Life & Cas. Ins. Co., No. 97–9262, 1998 WL 898309,
      at *1 (S.D.N.Y. Dec. 23, 1998) (“[I]t is appropriate for a Court considering a counsel’s
      motion to withdraw to consider in camera submissions in order to prevent a party from
      being prejudiced by the application of counsel to withdraw.”).

                      Accordingly, for reasons that are evident in HBA’s submission, to avoid
      any prejudice to Defendants, HBA respectfully requests permission to file its motion
      under seal for in camera review.

                Thank you for your consideration.


                                                             Respectfully,



                                                             Adam B. Michaels


      cc:       All counsel of record (via ECF)
                Rishi Gautam (via email)
                Paul Penney (via email)



            The motion to seal is granted temporarily. The Court will assess whether to
            keep the materials at issue sealed or redacted when deciding the underlying
            motion. The Clerk of Court is directed to terminate ECF No. 36.

                                                    SO ORDERED.




                                                    September 15, 2021




                                                                                                 hba
